Citation Nr: 0825876	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-33 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for residuals of a 
left knee injury has been received.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for residuals of 
exposure to tincture of merthiolate has been received.

3.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to left lower extremity 
injury.

4.  Entitlement to service connection for hip dysplasia, to 
include as secondary to left lower extremity injury.

5.  Entitlement to service connection for a hypertension, to 
include as secondary to left lower extremity injury.

6.  Entitlement to service connection for a brain tumor, to 
include as secondary to a head injury.

7.  Entitlement to service connection for headaches, to 
include as secondary to a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Physician


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from February 1966 to 
January 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The appellant's claims of entitlement to service connection 
for residuals of a left knee injury and a rash as a residual 
of sensitivity to tincture of merthiolate were originally 
denied in a May 1968 rating decision.  The appellant was 
notified of that denial the same month and did not appeal.  
The May 1968 rating decision, therefore, represents the last 
final action on the merits of the service connection claims 
for disorders of the left knee and the immune system.  Glynn 
v. Brown, 6 Vet. App. 523 (1994).  The May 1968 rating 
decision also represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In September 2007, a hearing was held at the Board in 
Washington, DC before the undersigned Veterans Law Judge who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.

At that hearing, the appellant submitted additional evidence 
concerning his various claims; this evidence included a 
medical evaluation generated by a private physician.  In 
November 207, the appellant submitted a notebook containing 
copies of hundreds of documents, as well as an October 2007 
addendum to the private medical evaluation of September 2007.  
The appellant also submitted written waivers of review of 
that evidence by the agency of original jurisdiction and 
therefore referral to the RO of evidence received directly by 
the Board is not required.  38 C.F.R. § 20.1304.  However, as 
the case is being remanded, the RO will have the opportunity 
to review the evidence prior to the issuance of any Board 
decision.

The Board notes that, in an August 2006 written statement, 
the appellant raised the issue of entitlement to service 
connection for a left foot disorder.  The RO has apparently 
not yet issued a rating decision on that claim.  The matter 
is REFERRED to the RO for appropriate action.

The Board also notes that the appellant, in the course of the 
September 2007 Board hearing, raised the issue of clear and 
unmistakable error (CUE) in the May 1968 rating decision.  
That matter is also REFERRED to the RO for appropriate 
action.

The appellant's service connection issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The appellant is currently not service-connected for any 
condition.  Consideration of the appellant's claims for 
secondary service connection for the lumbar spine, the hip 
dysplasia and the hypertension is deferred pending completion 
of the development sought in the remand that follows the 
decision below.  The Board finds that these secondary service 
connection claims are inextricably intertwined with the 
appellant's claim for service connection for a left knee 
disorder.  Because this left knee service connection issue is 
being remanded, adjudication of the secondary service 
connection claims must be deferred pending the outcome of the 
left knee issue on remand.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim 
for the second issue). 


FINDINGS OF FACT

1.  The unappealed May 1968 RO rating decision denied the 
appellant's claims of entitlement to service connection for 
the residuals of a left knee injury and for a skin rash, 
claimed as residual to exposure to tincture of merthiolate.

2.  In November 2004, the RO received relevant official 
service department medical treatment records that had existed 
and had not been associated with the claims file when VA 
first considered the claim in May 1968.


CONCLUSIONS OF LAW

1.  The unappealed May 1968 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the May 1968 rating 
decision is new and material, and consequently does serve to 
reopen the appellant's claims of entitlement to service 
connection for the residuals of a left knee injury and for 
residuals of exposure to tincture of merthiolate.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information relating to effective dates and 
disability ratings in the September 2006 Statement of the 
Case (SOC).

As for the appellant's attempt to reopen his left knee and 
immune sensitivity service connection claims, because his 
attempt to reopen each claim has been granted by the Board, 
VA's duty to notify and assist has been fulfilled.

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108. 

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The May 1968 rating decision is 
final.  38 C.F.R. § 20.1103.  While the veteran was notified 
of the denial in May 1968, he did not submit a Notice of 
Disagreement (NOD) within the time period allowed.  Thus, 
neither the left knee claim nor the tincture of merthiolate 
claim may be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a); Glynn 
v. Brown, 6 Vet. App. 523 (1994).

Current regulation requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material."  The regulation specifically 
defines material evidence as evidence, that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Whether new and material evidence is submitted is a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened, and the Board does not have 
jurisdiction to proceed further.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996). 

The evidence considered by the RO in reaching its May 1968 
rating decision included some service medical treatment 
records; a DD Form 214; a VA Form 21-526 dated in January 
1968; and the report from a VA medical examination conducted 
in April 1968.

In November 2004, the RO received additional service medical 
treatment records for the appellant.  These records reflect 
that the appellant was treated in 1966 for injury to his left 
knee.  He was also noted to have sensitivity to tincture of 
merthiolate which was discovered after he developed a 
reaction to that compound being placed on the skin of his 
left lower extremity.

The Board notes that the regulation pertinent to this 
situation, 38 C.F.R. § 3.156(c), was amended, effective 
October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006) (codified at 38 C.F.R. § 3.156(c) (2007)). 

Under the prior regulation, where the new and material 
evidence consisted of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction (AOJ).  This 
included official service department records which presumably 
had been misplaced and now been located and forwarded to VA.  
38 C.F.R. § 3.156(c) (2006).  The regulation stated that this 
definition meant official service department records which 
presumably were misplaced and had now been located and 
forwarded to VA.

The Board notes that the preamble in the proposed change of 
regulation contained a full explanation of the bases for the 
change in regulation.  See 70 Fed. Reg. 35,388-35,390 (June 
20, 2005).  The preamble noted that the use of the words "new 
and material evidence" was confusing as it inferred that VA 
may reopen a claim when service department records were 
received that were not available before.  The effective date 
of such a claim would be the date of the reopened claim.  It 
was noted that, in practice, when VA received service 
department records that were previously unavailable at the 
time of the prior decision, VA may reconsider the prior 
decision.  The effective date assigned would relate back to 
the date of the original claim, or date entitlement arose, 
whichever is later.  The effective date would not be limited 
to the date of the claim to reopen.  The term "new and 
material" was removed from 38 C.F.R. § 3.156(c). 

Currently, 38 C.F.R. § 3.156(c) provides that "at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim."  38 C.F.R. § 3.156(c).  Such "relevant 
official service department records" include, but are not 
limited to service records that are related to a claimed in- 
service event, injury, or disease and declassified records 
that could not have been obtained because the records were 
classified when VA decided the claim.  Id. 

In the present case, additional service medical records were 
added to the claims file following the last final rating 
decision in May 1968 in which the appellant's claims for 
service connection for a left knee injury and for a rash 
related to sensitivity to tincture of merthiolate were 
denied.  One such record, dated in November 1966, indicates 
that the appellant had been treated for a left knee injury 
diagnosed as a severe strain and a ligament injury.  Another 
such record, dated in November 1967, indicates that the 
appellant was allergic to tincture of merthiolate.  This 
allergy had been discovered in service when he developed a 
skin condition of his leg after the tincture was applied to 
it.  As this evidence is pertinent to the appellant's left 
knee and sensitivity claims, and as this evidence was not 
available for consideration at the last final May 1968 rating 
decision, it serves as a basis for reopening the claims under 
38 C.F.R. § 3.156(c) (2004).  Having reopened the claims, 
they are addressed in the REMAND section which follows the 
ORDER below.


ORDER

New and material evidence having been received to reopen the 
previously denied claims of entitlement to service connection 
for a left knee disorder and the residuals of sensitivity to 
tincture of merthiolate, the appeal is granted to this extent 
only.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The evidence of record contains a request for VA medical 
examinations.  As noted by the appellant's representative 
during the September 2007 Board hearing, the appellant has 
not been afforded any VA medical examination.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (the Court) has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the appellant testified, in September 2007, 
that he was hit in the side of the head with a pugil stick 
causing him to fall down and hurt his knee.  Review of the 
appellant's service medical treatment records reveals that 
the appellant was seen on March 30, 1966, for injury to the 
left knee while training with pugo stick.  He stated that he 
was punched to the ground falling on his left knee.  

The current medical evidence indicates that the appellant was 
diagnosed in 1999 with a right calcified mass at the foramen 
magnum, probable meningioma, after he sought treatment for 
headaches on the right side associated with neck ache.  The 
evidence of record also includes medical literature that 
indicates a possible relationship between head trauma and the 
development of a meningioma.  The record does not contain 
sufficient competent medical evidence to make a decision on 
these claims and the Board finds that the duty to assist in 
this case requires that VA medical opinions should be 
obtained on remand.

Likewise, the medical evidence of record reveals that the 
appellant was treated for a left knee injury and tincture of 
merthiolate allergy manifested by a skin rash while he was in 
service.  There is current medical evidence of left knee 
pathology and continued sensitivity to tincture of 
merthiolate.  The evidence of record contains the opinion of 
a radiologist that the current left knee and sensitivity 
conditions are related to the appellant's military service.  
The record does not contain sufficient competent medical 
evidence to make a decision on these claims and the Board 
finds that the duty to assist in this case requires that VA 
medical opinions, by appropriate specialists, should be 
obtained on remand.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notifications 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) are completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any claimed condition since 
service.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  In particular, 
complete VA and private inpatient and 
outpatient treatment records not already 
of record should be obtained and 
associated with the claims file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative, should also be informed 
of the negative results, and should be 
given opportunity to submit the sought-
after records.

3.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for 
orthopedic and neurological evaluations 
to determine the nature, onset date and 
etiology of any left knee and skull 
pathology.  The claims file must be made 
available to the examiners for review in 
connection with the examinations and the 
examiners must state in their reports 
that said review was conducted.  An 
opinion in response to the questions 
below should be obtained even if the 
appellant does not report for the 
examination(s).

The examiners should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any left knee and skull 
disorder found.  All necessary tests and 
studies should be conducted.  The 
examiners should offer an opinion as to 
whether the onset of any current disorder 
is attributable to the veteran's military 
service.  

Specifically, the examiners must address 
the questions of:

a.  Whether the appellant's current 
left knee and skull pathology is 
causally or etiologically related to 
his period of military service, to 
include injury in service, namely a 
knee injury and a blow to the head.

b.  Whether the veteran's current 
left knee and skull pathology is 
related to symptoms or signs he may 
have had in service or whether the 
pathology began post-service? and

c.  Whether the veteran currently 
has arthritis of the left knee which 
was incurred within one year of 
service separation?

The examiners should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  In 
particular, the examiners must discuss 
the medical opinions of Dr. Bash and the 
medical literature cited by Dr. Bash in 
support of his statements as to the 
etiology and onset of the veteran's 
claimed pathology.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by each examiner.  

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for 
evaluation by an immunologist or an 
allergist to determine the nature, onset 
date and etiology of any pathology 
related to his exposure in service to 
tincture of merthiolate.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination and the examiner must state 
in the report that said review was 
conducted.  An opinion in response to the 
questions below should be obtained even 
if the appellant does not report for the 
examination(s).

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any disorder found to be 
related to the in-service exposure to 
tincture of merthiolate.  All necessary 
tests and studies should be conducted.  
The examiner should offer an opinion as 
to whether the onset of any current 
disorder is attributable to the veteran's 
military service.  

Specifically, the examiners must address 
the questions of:

a.  Whether the appellant's 
currently has any immunologic or 
allergic pathology that is causally 
or etiologically related to his 
period of military service, to 
include the exposure to tincture of 
merthiolate?

b.  Whether the veteran's current 
immune system or allergic pathology, 
if any, is related to symptoms or 
signs he may have had in service, or 
whether the pathology began post-
service, or whether it clearly and 
unmistakably existed prior to 
service? 

c.  Whether the veteran currently 
has an immune or allergic condition 
which was incurred within one year 
of service separation as a result of 
an in-service event such as exposure 
to tincture of merthiolate? and

d.  If any current immune or 
allergic pathology clearly 
preexisted military service, can it 
be concluded with clear and 
unmistakable certainty that the pre-
existing pathology/defect did not 
undergo a worsening in service to a 
permanent degree beyond that which 
would be due to the natural 
progression of the condition?

The examiner should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  In 
particular, the examiner must discuss the 
medical opinions of Dr. Bash and the 
medical literature cited by Dr. Bash in 
support of his statements as to the 
etiology and onset of the veteran's 
claimed pathology.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by each examiner.

5.  Upon receipt of the VA reports, the 
AMC/RO should conduct a review to verify 
that all requested opinions have been 
provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA doctor(s) for corrections or 
additions.  See 38 C.F.R. § 4.2.  

6.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

7.  After all appropriate additional 
development has been accomplished, the 
AMC/RO should re-adjudicate all of the 
remaining service connection claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 
7 Vet. App. 439(1995).  

8.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


